NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC EUGENE SMITH,                              No.    18-15177

                Plaintiff-Appellant,            D.C. No. 4:16-cv-06203-YGR

 v.
                                                MEMORANDUM*
TIMOTHY W. FRIEDERICHS, Dr.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      California state prisoner Eric Eugene Smith appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging an Eighth

Amendment violation and medical negligence. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Nunez v. Duncan, 591 F.3d 1217, 1222 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010), and affirm.

      The district court properly granted summary judgment on Smith’s deliberate

indifference claim because Smith neither exhausted his administrative remedies

nor raised a genuine dispute of material fact as to whether administrative remedies

were effectively unavailable. See 42 U.S.C. § 1997e(a); Ross v. Blake, 136 S. Ct.

1850, 1858-60 (2016) (describing the limited circumstances under which

administrative remedies are deemed unavailable); Woodford v. Ngo, 548 U.S. 81,

90 (2006) (“[P]roper exhaustion of administrative remedies . . . means using all

steps that the agency holds out, and doing so properly (so that the agency addresses

the issues on the merits).” (internal quotation marks and emphasis omitted)).

      We do not consider Smith’s contentions and evidence concerning an attempt

to grieve his medical treatment, which he presents for the first time on appeal. See

Cruz v. Int’l Collection Corp., 673 F.3d 991, 998-99 (9th Cir. 2012).

      Smith has waived any challenge to the remaining aspects of the district

court’s ruling because he did not argue them in his opening brief. See Acosta–

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in a pro se appellant’s opening brief are waived).

      AFFIRMED.




                                         2                                      18-15177